              Case 1:20-cr-00528-AJN Document 17 Filed 12/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     ϭϮͬϳͬϮϬϮϬ
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
PHILIP SANTIAGO,
                                           Defendant.                             20-cr-528 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies


 X
____      Conference

          I have been charged in an indictment with violations of federal law. I understand that I have a right to be
          present at all conferences concerning this indictment that are held by a judge in the Southern District of New
          York, unless the conference involves only a question of law. I understand that at these conferences the judge
          may, among other things, 1) set a schedule for the case including the date at which the trial will be held, and
          2) determine whether, under the Speedy Trial Act, certain periods of time should be properly excluded in
          setting the time by which the trial must occur. I have discussed these issues with my attorney and wish to
          give up my right to be present at the conferences. By signing this document, I wish to advise the court that I
          willingly give up my right to be present at the conferences in my case for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney be
          permitted to represent my interests at the proceedings even though I will not be present.

                      63KLOLS6DQWLDJR
Date:                ____________________________
                     Signature of Defendant


                      3KLOLS6DQWLDJR
                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment, my
client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver form.
I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence. I
will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of the
proceedings, if requested.

Date:                ____________________________
                     Signature of Defense Counsel

                                 Mark J. Stein
                     ____________________________
                     Print Name



                                                               6225'(5('


                                                                                     



                                                                     4
